Citation Nr: 1745104	
Decision Date: 10/11/17    Archive Date: 10/19/17

DOCKET NO.  15-00 489A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to special monthly compensation (SMC) on the basis of the need for regular aid and attendance of another person (A&A).


REPRESENTATION

Veteran represented by:	Jonathan B. Kelly, Attorney at law


WITNESSES AT HEARING ON APPEAL

Veteran and spouse 

ATTORNEY FOR THE BOARD

Carole Kammel, Counsel


INTRODUCTION

The Veteran served on active duty from May 1955 to May 1969, with service in Vietnam.  Thereafter, he had additional reserve service until 1992.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  By that rating action, the RO, in part, denied entitlement to SMC on the basis of the need for regular A &A of another person.  The Veteran appealed the RO's determination to the Board. 

In December 2015, the Veteran and his wife testified at a Board videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of this hearing is associated with the Veteran's electronic record. 

In August 2016 and, more recently, in December 2016, the Board remanded the matter on appeal to the Agency of Original Jurisdiction (AOJ) for additional development.  The appeal is now back before the Board.

This appeal was processed using the Veterans Benefits Management System (VBMS) and the Legacy Content Manager (LCM) claims file.  LCM contains documents that are either duplicative of the evidence in VBMS or not relevant to the issue on appeal.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Remand is required regarding the appeal to obtain compliance with the Board's December 2016 remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that the Board is obligated by law to ensure that the RO complies with its directives).  RO compliance with remand directives is not optional or discretionary and the Board errs as a matter of law when it fails to ensure remand compliance.  Stegall, 11 Vet. App. at 271.

In December 2016, the Board remanded the matter on appeal to the AOJ for additional development.  Specifically, the Board requested that the AOJ adjudicate claims of entitlement to SMC(l) based on loss of use of the feet and SMC(o) based on paraplegia, each claimed as due to the service-connected lumbar spine disability.  The Board noted that consideration of the appeal for SMC based on the need for A&A of another person was inextricably intertwined with the raised SMC claims because adjudication would require discussion of the severity of impairment of the extremities, to include potential findings of loss of use.  Thus, the Board deferred adjudication of the A& A appeal until adjudication of the above-cited SMC claims was completed.  As indicated in the remand, the AOJ has not completed this directive, and the appeal is once again remanded.  

Accordingly, the case is REMANDED for the following action:

1.  Adjudicate the issues of entitlement to SMC(l) based on loss of use of the feet and SMC(o) based on paraplegia, each claimed as due to the service-connected lumbar spine disability. 
   
 2.  Thereafter, if warranted by the development above, obtain an addendum medical opinion as to whether the Veteran needs the regular aid and attendance of another person due to his service-connected disabilities, to include the now-service-connected lower extremities radiculopathy.  The claims file and a copy of this remand must be provided to the examiner for review. 
   
A supporting explanation for all opinions expressed must be provided.  To the extent possible, the examiner is asked to specifically differentiate the symptoms and functional impairment caused by the Veteran's service-connected disabilities from his non-service-connected disabilities. 
   
3.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2016).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.
   
4.  Review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998). 
   
5.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his attorney.  After the Veteran and his attorney have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




